DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 2/14/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/9/2020 and 4/2/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
3.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myung et al (2016/0367135 A1). 
 Regarding claim 2 , Myung et al discloses ( refer to figures 1-5) a modular lens adapter system  (100)  (paragraph 0020) comprising: a posterior adapter (106) with a mount configured to removably engage with a hand held computer device (102)  having a 
Regarding claim 3, Myung et al discloses wherein the lens mount (110) is configured to fold relative to the arm (106).  
Regarding claim 4, Myung et al discloses the arm (106) further comprising a groove extending along the arm between the first end and the second end (shown in figure 1).  
Regarding claim 5, Myung et al discloses wherein a portion of the lens mount (110) is configured to be within the groove allowing a moving relation of the lens mount relative to the arm (106).  
Regarding claim 6, Myung et al discloses wherein the mount has an opening wherein movement of the arm along the opening allows the lens mount (110) to be moved relative to the camera (134) of the hand held computer device (102) (paragraph 0094).  
Regarding claim 7, Myung et al discloses wherein the mount (110) includes a first bracket (170)  for contacting a first hand held computer device (102)  contact surface and a second bracket (172)  for contacting a second hand held computer device contact surface (paragraph 0094).  

Regarding claim 9, Myung et al discloses wherein the locking mechanism (120) is further configured to secure the arm relative to the camera (134) of the hand held computer device (paragraph 0087).  
Regarding claim 10, Myung et al discloses wherein the arm (106) is configured to be movable and lockable along the first opening and the second opening.  
Regarding claim 11, Myung et al discloses wherein the locking mechanism (120)  comprises a thumb screw (paragraph 0087 and paragraph 0070).  
Regarding claim 12, Myung et al discloses wherein the modular lens adapter includes an open optical pathway between the mount and the lens mount (112) (paragraph 0087).  
Regarding claim 13, Myung et al discloses further comprising a patient face engagement surface coupled to the second end of the arm (106) (figure 1)  .  
Regarding claim 15, Myung et al discloses ( refer to figures 1-5) a method of imaging a posterior portion of a patient's eye (paragraph 0050-0054), the method comprising: securing a mount of a posterior adapter (106)  to a hand held computer device (102)  comprising a camera (134), the posterior adapter  comprising an arm (106) with a first end and a second end (paragraph 0087) , the first end configured to engage with the mount with a lens mount configured to mount a posterior segment ophthalmoscopy lens configured for indirect ophthalmoscopy; adjusting the arm (106)  along an axis of the mount to coaxially line up the lens mount with an optical axis of the camera (134)  of the 
Regarding claim 16, further comprising securing the mount of the posterior adapter by adjusting a length of the axis of the mount to accommodate a dimension of the hand held computer device.  
Regarding claim 17, further comprising engaging a first hand held computer device contact surface and a second hand held computer device contact surface of the mount with the hand held computer device (figure 1).  
Regarding claim 18, Myung et al discloses, further comprising: before the securing a mount step, adjusting a first bracket (170) and a second bracket (172) of the mount to accommodate a width of the hand held computer device (102) and thereafter locking the hand held computer device within the first bracket and the second bracket (paragraph 0094).    
Regarding claim 19, Myung et al discloses, further comprising locking a position of the arm (106) along the axis of the mount after adjusting the arm along the axis of the mount to coaxially line up the lens mount with the optical axis of the camera (134) of the hand held computer device.  
.  
Allowable Subject Matter
4.     Claims14, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter:  wherein during the adjusting the lens mount along the arm to focus the camera of the hand held computer device on an image of the posterior portion of the patient's eye the spacing between the lens mount and the mount is from 1 cm to 20 cm and further comprising sliding the lens mount along a groove in the arm during the step of adjusting the lens mount along the arm to focus the camera of the hand held computer device on an image of the posterior portion of the patient's eye and  the length of the groove along the arm can position the lens mount from the mount in a range of 1 cm to 20 cm.  
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/24/2022